IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. AP-77,060

                           BRANDON DANIEL, Appellant

                                            v.

                               THE STATE OF TEXAS

    ON DIRECT APPEAL FROM AN ORDER REMOVING THE OFFICE OF
                CAPITAL WRITS AS HABEAS COUNSEL
   FILED IN CAUSE NO. D-1-DC-12-201718 IN THE 403RD DISTRICT COURT
                           TRAVIS COUNTY

      Per curiam.

                                      OPINION

      This is a direct appeal of the trial court’s order removing the Office of Capital Writs

as writ counsel in Cause No. D-1-DC-12-201718 filed in the 403rd District Court of Travis

County, styled The State of Texas v. Brandon Daniel. Because the Office of Capital Writs

has been reinstated as writ counsel for appellant, the appeal is moot and is, therefore,

dismissed.

Do not publish
Delivered: October 28, 2015